PER CURIAM.
We reverse the order denying the appellant’s motion to dismiss for lack of personal jurisdiction. As we have already determined that the proper forum for this case is Argentina, see Aerolineas Argentinas, S.A. v. Gimenez, 807 So.2d 111 (Fla. 3d DCA 2002), cert. denied, No. 02-461, 828 So.2d 386 (Fla. Sept. 23, 2002), the law of the case doctrine renders this issue moot. See Lawson v. Latham, 564 So.2d 1216 (Fla. 3d DCA 1990) (“[Q]uestions of law which have been decided by the highest appellate court become the law of the case which, except in extraordinary circumstances, must be followed in subsequent proceedings, both in the lower and the appellate courts.”) (citing Brunner Enter., Inc., v. Dept. of Revenue, 452 So.2d 550, 552 (Fla.1984)).
REVERSED.